Citation Nr: 0631757	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  02-17 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The appellant had active service from April 1966 to January 
1969 and from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In April 2005, the appellant was afforded a hearing before 
the undersigned Acting Veterans Law Judge at the Portland 
RO.


FINDING OF FACT

The appellant's low back disability is manifested by a range 
of motion of 80 degrees of forward flexion, 10 degrees of 
extension, 20 degrees of lateral flexion bilaterally, and 30 
degrees of lateral rotation bilaterally, with increase in 
pain and some loss of endurance of approximately 15 degrees 
with repetitive activity; it is not productive of such 
symptoms as ankylosis, listing of the whole spine to 
opposite, positive Goldthwaite's sign, demonstrable muscle 
spasm, absent ankle jerk, or incapacitating episodes.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
appellant's low back condition have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior 
to September 26, 2003), Diagnostic Code 5293 (as in effect 
prior to and after September 23, 2002), Diagnostic Codes 
5237, 5242, 5243 (effective September 26, 2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

                     			      I.  Increased 
Rating 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Such is the 
case here.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 
4.10 (2006).  Ratings based on limitation of motion do not 
subsume the various rating factors in 38 C.F.R. §§ 4.40 and 
4.45, which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14, do not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-
ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 08 (1995).  In 
other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40 (2006).  
A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or 
the like.  Id.

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must 
be taken not to evaluate the same manifestations of 
disability under more than one applicable code.  This would 
constitute "pyramiding."  See 38 C.F.R. § 4.14 (2006).  
Where, however, separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2006).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2006).  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).

The standardized description of range of motion of the 
thoracolumbar spine is provided in Plate V under 38 C.F.R. § 
4.71a.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the dorsal 
vertebrae and the lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45 (2006).

The regulations governing the evaluation of back 
disabilities were amended during the course of the veteran's 
appeal, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including vertebral 
fracture or dislocation under Diagnostic Code (DC) 5235, 
lumbosacral strain under DC 5237, spinal stenosis under DC 
5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  See 38 C.F.R. § 
4.71a, DC 5293 (as in effect from September 23, 2002); and 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect 
from September 26, 2003)).  

Prior to September 26, 2003, DC 5295, which pertained to 
lumbosacral strain, provided a 40 percent rating for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.  A 20 percent rating was warranted where 
there was muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
10 percent rating was warranted with characteristic pain on 
motion.  38 C.F.R. § 4.71a, DC 5295 (as in effect prior to 
September 26, 2003).  Severe limitation of motion of the 
lumbosacral spine also warranted a 40 percent rating.  
Moderate limitation of motion warranted a 20 percent rating, 
and slight limitation of motion warranted a 10 percent 
rating.  38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003).  

Prior to September 23, 2002, DC 5293, which pertained to 
intervertebral disc syndrome, allowed a maximum 60 percent 
rating, provided there was pronounced disc disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 
40 percent rating is warranted for severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent disability rating.  
A 10 percent rating is warranted where there was mild 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).  

Under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome 
may be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations, along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  A 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the past 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the last 12 months.  A 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  In the most recent 
version, the diagnostic code was redesignated as Diagnostic 
Code 5243.  Note (1) to the Diagnostic Code 5243 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  Note 
(2) states that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  The note further instructs to 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Finally, Note (3) states that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation 
for that segment.

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following as pertaining to the thoracolumbar spine:  

Unfavorable ankylosis of the entire thoracolumbar spine 
...50 percent

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................40 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
......20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or, vertebral body fracture 
with loss of 50 percent or more of the height 
.............10 percent

Several "Notes" to the new criteria provide additional 
guidance for assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

The RO has considered the change in regulations in the 
instant matter, as is evidenced in the February 2005 
supplemental statement of the case (SSOC), which listed the 
new spine rating criteria (to include the new rating 
criteria for intervertebral disc syndrome).  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the 
criteria for entitlement to compensation may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits.  VAOPGCPREC 7-2003.  
Likewise, the 
effective date of benefits awarded pursuant to a 
liberalizing regulation may be no earlier than the effective 
date of the regulation.  38 U.S.C.A. § 5110(g).  

The amended rating criteria, if favorable to the claim, can 
be applied only for periods from and after the effective 
date of the regulatory change.  However, the veteran does 
get the benefit of having both the old regulation and the 
new regulation considered for the period after the change 
was made.  See VAOPGCPREC 3-00.  That guidance is consistent 
with longstanding statutory law, to the effect that an 
increase in benefits cannot be awarded earlier than the 
effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).  

The relevant medical evidence includes an April 2000 report 
of an EMG, which listed an impression of a normal EMG and 
normal nerve conduction study of both lower extremities, 
with the exception of diminished peroneal motor amplitudes 
on the left.  The examiner stated that these minor 
abnormalities may be due to obesity or early signs of 
diabetic neuropathy.  A May 4, 2000 VA primary care note 
indicated that the appellant had low back pain and noted 
that he desired increased VA compensation benefits.  A July 
2000 VA report of X-rays listed an impression of 
degenerative disc disease at L3-4 and L5-S1, and minor 
degenerative changes of the lumbar spine.  A July 2000 VA 
examination report noted 70 degrees of forward flexion, 5 
degrees of hyperextension, lateral bending of 20 degrees 
bilaterally, and 20 degrees of rotation bilaterally.  Deep 
tendon reflexes were equal at the knees and ankles and motor 
testing revealed the "quad" and anterior "tib" group to be 
3/5.  Sensation was intact and there was no measurable 
atrophy.  The diagnosis was chronic lumbar strain, with 
degenerative disc disease.  The examiner stated that the 
appellant would be expected to have additional motion loss 
of 5 degrees to 10 degrees in the ability to extend his back 
during a flare-up.  He also stated that he would expect 
increased incoordination, manifested by abnormal gait during 
flare-ups due to pain graded as moderate, as well as some 
weakness in the right leg associated with flare-ups graded 
as moderate.  

A November 2000 report from Medical Consultants Network 
noted that the appellant had constant lower back aches since 
a February 2000 work injury.  Upon examination, there was 
tenderness in the midline at the lumbosacral level and in 
the right sacroiliac joint.  There was no lumbar muscle 
spasm and no tenderness in the sciatic notches or greater 
trochanters and there was no muscle wasting or 
fasciculation.  Range of motion of the lumbar spine was 
stated to be 40 degrees of flexion, 10 degrees of extension, 
right lateral bending of 10 degrees, and left lateral 
bending of 18 degrees.  Knee jerk and ankle jerk reflexes 
were 3+ and symmetrical and Babinski was downgoing 
bilaterally.  There was no clonus.  Also, there was normal 
sensation in both lower extremities to both sharp prick and 
light touch.  The diagnosis was recurrent mechanical 
lumbosacral back pain due to transitional lumbosacral 
segment, as revealed in spine X-rays, and degenerative disc 
disease, lower lumbar spine.  

The claims folder contains numerous occupational medical 
reports dated in 2000, which note that the veteran suffered 
a lifting injury to his back and that he was under some work 
limitations.  It was stated that the appellant needed to be 
able to sit during work, four hours per day maximum.  It was 
also stated that he was unable to drive.  An October 2000 
report noted a mild central bulge at L3-4 and a moderate 
transverse bulge at L4-5.  There was no focal herniation or 
significant foraminal stenosis.  A December 2000 report 
stated that lumbosacral flexion was 35 degrees, extension 
was 5 degrees, and bending was 5 degrees to 10 degrees 
bilaterally.  Sensation was intact to fine touch and 
pinprick over both lower extremities.  Following review of 
an MRI scan, the examiner stated agreed that there were 
primarily mild degenerative changes and that there was no 
obvious herniation or neural foramina impingement with 
significant desiccation of the lower three lumbar discs.

On his VA Form 21-8940, received June 2001, the appellant 
listed December 27, 2000 as the date he became too disabled 
to work.  He reported that he had worked as a bus driver 
from April 1990 until December 2000.  

A June 2001 Social Security Administration (SSA) Notice of 
Reconsideration regarding a claim for disability insurance 
benefits stated that, while the appellant might not be able 
to return to his past work, there were other jobs that he 
was able to perform and the claim was denied.  

An undated VA report of a lumbar MRI, received October 2001, 
listed an impression of no significant abnormality of lumbar 
MRI identified.  

A March 2002 report from Dr. Patrick F. Golden stated that 
the range of motion of the appellant's back was restricted.  
There was no spasm, but he had mild tenderness over the L4-5 
spinal process.  He also had tenderness at the right 
posterior iliac crest and sacrum.  There were no specific 
abnormalities found on motor function or sensory examination 
and there were no pathologic reflexes.  A March 2002 report 
from the Department of Consumer & Business Services Workers' 
Compensation Division listed maximum true lumbar flexion of 
40 degrees, maximum true lumbar extension of 18 degrees, 
maximum lumbar right lateral flexion of 22 degree, and 
maximum lumbar left lateral flexion of 20 degrees.  

A March 2004 VA spine examination report noted that the 
appellant injured his back on-the-job in February 2000 and 
that he was thereafter on light duty until he retired due to 
his back condition in December 2000.  Upon examination, 
there was forward bending of the thoracolumbar spine to 75 
degrees, back bending to 32 degrees, lateral bending to 20 
degrees bilaterally, and rotation of approximately 20 
degrees bilaterally.  Knee kick reflexes were equal and 
active and normal in quality.  Ankle jerk reflexes were 
present, but of short duration, and they were quite jumpy.  
Sensation to light touch in the lower extremities was normal 
and straight leg raising was accomplished to 70 degrees 
bilaterally, though there was some evidence of pain on right 
straight leg raising at the 70 degree level.  The examiner 
stated that the appellant had a transitional lumbosacral 
spine with a transitional vertebra at the lumbosacral level.  
Otherwise, the disc spaces were relatively well intact.  The 
examiner stated that the DeLuca criteria would be equal to 
10 degrees further loss of flexion of the lumbosacral spine.  
Also, the examiner indicated that there were no definite 
neurological losses in the lower extremities that would lead 
him to conclude that there was a herniated disc or other 
neurological deficits in the lower extremities.      

Finally, a January 2006 VA examination report noted that the 
appellant had been unemployed since 2000.  The appellant 
reported having flare-ups about once per week, which consist 
primarily of pain symptoms.  It was stated that the 
appellant had not had any completely incapacitating days 
over the past year.  Upon examination, he was able to walk 
on his toes, but lost his balance when he tried to walk on 
his heels.  He had tenderness over the lumbosacral region 
centrally and slightly toward the right lumbar area, but no 
palpable muscle spasm.  He did have pain throughout 
examination of the range of motion of the lumbar spine.  He 
had 80 degrees of forward flexion, 10 degrees of extension, 
20 degrees of lateral flexion bilaterally, and 30 degrees of 
lateral rotation bilaterally.  Examination of the bilateral 
lower extremities showed 5/5 motor strength and normal 
sensation.  He had 2+ deep tendon reflexes at the patella 
and Achilles tendon and downgoing toes with Babinski.  He 
had negative straight leg raising bilaterally.  It was noted 
that a March 2004 X-ray of the lumbosacral spine showed 
degenerative arthritic changes and mild disc space 
narrowing.  The diagnosis was lumbar spine strain with 
degenerative joint disease and degenerative disc disease.  
The examiner stated that there was no focal evidence of 
herniated disc.  He also stated that the appellant did not 
have radicular symptoms.  He did state, though, that the 
appellant was likely to have an increase in pain and some 
loss of endurance of approximately 15 degrees with 
repetitive activity.  He stated that the increase in pain 
would be the appellant's primary symptom.  It was also 
stated that this current problem would limit the appellant's 
work capability to mostly sedentary work.    

The appellant's low back disability is rated as 20 percent 
disabling under DC 5237.  The reported ranges of motion for 
the appellant's lumbosacral spine have varied during the 
appeal period, however, as entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern and the regulations do not give past medical 
reports 
precedence over current findings.  See Francisco, supra.  
Here, the current medical evidence does not show limitation 
of motion warranting a rating in excess of 20 percent under 
DC 5292.  Nor does this evidence warrant a rating in excess 
of 20 percent under DC 5295, as it is not show that the 
appellant's low back disability is productive of such things 
as listing of the whole spine to opposite side, positive 
Goldthwaite's sign, or marked limitation of forward bending 
in standing position.  Also, a rating in excess of 20 
percent is not warranted under the new spine rating 
criteria, as the evidence does not show that the appellant 
has forward flexion of the thoracolumbar spine of 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  In fact, there is no objective evidence of 
ankylosis.  

It has been rather consistently noted that the appellant 
would be expected to experience additional loss of motion 
during flare-ups.  For example, the January 2006 VA 
examination report stated that the appellant was likely to 
have an increase in pain and some loss of endurance of 
approximately 15 degrees with repetitive activity and that 
the increase in pain would be the appellant's primary 
symptom.  However, given the most recent medical evidence, a 
rating in excess of 20 percent is not warranted even with 
consideration of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra.  

Additionally, the objective evidence does not show that a 
rating in excess of 20 percent is warranted under either the 
old or new rating criteria for intervertebral disc syndrome.  
The evidence does not show that the appellant suffers from 
recurring attacks with intermittent relief and the objective 
evidence does not demonstrate that he has such symptoms as 
muscle spasms or absent ankle jerk.  Moreover, the objective 
medical evidence does not show that the appellant has had 
any incapacitating episodes due to intervertebral disc 
syndrome requiring bed rest prescribed by a physician and 
treatment by a physician.  

The spine rating criteria currently in effect permits any 
associated objective neurologic abnormalities to be 
evaluated separately from the orthopedic manifestations 
under an appropriate diagnostic code.  Here, though, the 
objective medical evidence of record does not show any 
associated objective neurologic abnormalities.  Therefore, a 
separate neurologic rating would be inappropriate.  

The preponderance of the evidence is against a rating in 
excess of 20 percent for the appellant's low back 
disability, there is no doubt to be resolved and, 
accordingly, a rating in excess of 20 percent is not 
warranted.  

The appellant has not required hospitalization for his low 
back disability during the appeal period.  With regard to 
employment, an October 2001 rating decision granted 
entitlement to individual unemployability effective December 
28, 2000.  The Board, therefore, finds no basis for an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).   

 					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a January 2004 letter informed 
the appellant of what the evidence needed to show in order 
to establish entitlement to an increased rating for his low 
back condition.  The letter also informed the appellant of 
VA's duty to assist him in obtaining evidence for his claim.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the January 2004 VCAA notice letter 
did request that the appellant let VA know if he had 
received any other VA medical treatment by completing a VA 
Form 21-4138.  The letter also stated that if the appellant 
had received any private treatment he was to complete a VA 
Form 21-4142 for each doctor.  The letter thereafter stated, 
"[w]e encourage you to send us this information and evidence 
as soon as you can."  Based on the foregoing, the Board 
finds that there has been substantial compliance with the 
fourth element of the notice requirement.   

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  Here, although the initial AOJ 
decision was made prior to the appellant having been fully 
informed of the VCAA, any defect with respect to the VCAA 
notice requirement in this case was harmless error.  After 
the January 2004 VCAA letter was sent to the appellant, the 
claim was readjudicated by the AOJ in the February 2005 
SSOC.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.


ORDER

A rating in excess of 20 percent for a low back disability 
is denied.  







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


